     Case 2:20-cv-02621-JGB-JPR Document 12 Filed 08/28/20 Page 1 of 3 Page ID #:72



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    DEAN HIMBLER AVILES,               )   Case No. CV 20-2621-JGB (JPR)
                                         )
12                       Plaintiff,      )
                                         )   ORDER DISMISSING ACTION FOR
13                  v.                   )   FAILURE TO PROSECUTE, FAILURE TO
                                         )   OBEY COURT ORDERS, AND FAILURE TO
14    JASON UR et al.,                   )   STATE A CLAIM
                                         )
15                       Defendants.     )
                                         )
16
17         On March 19, 2020, Plaintiff filed a civil-rights action
18 under 42 U.S.C. § 1983.            He was subsequently granted leave to
19 proceed in forma pauperis.           On April 13, June 2, and July 23,
20 2020, the Court dismissed his complaint, a First Amended
21 Complaint, and a Second Amended Complaint, respectively, with
22 leave to amend because he had failed to state a claim in any of
23 them.      In each of the dismissal orders, Plaintiff was warned that
24 failure to file a timely amended complaint could result in his
25 lawsuit being dismissed.            In the most recent order, he was
26 advised that the lawsuit would “likely” be dismissed if he did
27 not comply with the court’s orders because he had “already been
28 given numerous opportunities to cure the deficiencies in his

                                              1
     Case 2:20-cv-02621-JGB-JPR Document 12 Filed 08/28/20 Page 2 of 3 Page ID #:73



 1 claims and ha[d] repeatedly disregarded the Court’s instructions
 2 on how to remedy them.”
 3         Plaintiff’s most recent deadline to file an amended
 4 complaint was August 20.         He has neither done that nor requested
 5 an extension of time to do so.          Carey v. King, 856 F.2d 1439,
 6 1440-41 (9th Cir. 1988) (per curiam), examined when it is
 7 appropriate to dismiss a pro se plaintiff’s lawsuit for failure
 8 to prosecute.       See also Link v. Wabash R.R., 370 U.S. 626, 629-30
 9 (1962) (“The power to invoke [dismissal] is necessary in order to
10 prevent undue delays in the disposition of pending cases and to
11 avoid congestion in the calendars of the District Courts.”).               A
12 court must consider “(1) the public’s interest in expeditious
13 resolution of litigation; (2) the court’s need to manage its
14 docket; (3) the risk of prejudice to the defendants; (4) the
15 public policy favoring disposition of cases on their merits[;]
16 and (5) the availability of less drastic sanctions.”              Carey, 856
17 F.2d at 1440 (citation omitted).            Unreasonable delay creates a
18 rebuttable presumption of prejudice to the defendants that can be
19 overcome only with an affirmative showing of just cause by the
20 plaintiff.       See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir.
21 1994).
22         Here, the first, second, third, and fifth Carey factors
23 militate in favor of dismissal.          In particular, Plaintiff has
24 offered no explanation for his failure to file a third amended
25 complaint.       Thus, he has not rebutted the presumption of
26 prejudice to Defendants.         No less drastic sanction is available,
27 as all of Plaintiff’s complaints fail to state a claim and cannot
28 be ordered served, and he is unable or unwilling to comply with

                                           2
     Case 2:20-cv-02621-JGB-JPR Document 12 Filed 08/28/20 Page 3 of 3 Page ID #:74



 1 the Court’s instructions for fixing them.            Indeed, some of his
 2 complaints have bordered on frivolous, purporting to proceed on
 3 criminal-law or False Claims Act theories.            Because none of
 4 Plaintiff’s claims can be ordered served, the Court is unable to
 5 manage its docket.        Although the fourth Carey factor weighs
 6 against dismissal — as it always does — together the other
 7 factors outweigh the public’s interest in disposing of the case
 8 on its merits.       See Ferdik v. Bonzelet, 963 F.2d 1258, 1261-62
 9 (9th Cir. 1992) (as amended) (upholding dismissal of pro se
10 civil-rights action for failure to timely file amended complaint
11 remedying deficiencies in caption); Baskett v. Quinn, 225 F.
12 App’x 639, 640 (9th Cir. 2007) (upholding dismissal of pro se
13 civil-rights action for failure to state claim or timely file
14 amended complaint).
15                                       ORDER
16         Accordingly, this action is dismissed for failure to
17 prosecute, failure to obey court orders, and for the reasons
18 stated in the Court’s April 13, June 2, and July 23, 2020 orders.
19         LET JUDGMENT BE ENTERED ACCORDINGLY.
20
21 DATED: $XJXVW
                                           JESU
                                           JESUS
                                              US G. BERNAL
                                                         L
22                                         U.S.
                                              . DISTRICT JUDGE
23
24 Presented by:
25 __________________________
      Jean P. Rosenbluth
26 U.S. Magistrate Judge
27
28

                                           3
